Citation Nr: 0718632	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-06 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2002, for the award of service connected disability 
compensation at the 60 percent rate on account of residuals 
of a fistula-in-ano. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which awarded a 60 percent rating for 
post operative residuals of a fistula-in-ano, effective from 
February 11, 2002. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously denied an increased (compensable) 
evaluation for the service connected disability on appeal in 
February 2000, and the veteran did not file a timely appeal 
as to that determination.  Notwithstanding, the veteran 
subsequently filed for an increased rating on February 11, 
2002, and the evaluation was increased to 60 percent.  
Parenthetically, the Board observes that entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities was also awarded 
effective from that same date.  

A VA examination was afforded in August 2002, and the 
examination report indicates that the veteran underwent an 
anal rectal manometry in January 2002, just prior to when the 
claim associated with the current appeal was filed; however, 
copies of records of that procedure have not been associated 
with the claims file.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has held that 
fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  
The veteran appears to have received his treatment at the 
Boston and Providence VA Medical Centers.  Attempts should be 
made to obtain all records from February 2001 to February 
2002, as they may provide a basis for an earlier effective 
date for the 60 percent rating.

The Board additionally observes that the only notice issued 
to the veteran in connection with this particular claim 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
was that issued in July 2002.  That letter, however, did not 
provide notice of the type of evidence necessary to assign an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran contends that he is entitled to an effective 
prior to July 11, 2001, for the grant of a 100 percent rating 
for PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that the veteran was issued a VCAA letter 
pertaining to a claim for an increased rating for PTSD.  
However, neither he nor his representative were issued any 
sort of notification of the VCAA and the effect it had on his 
claim for an earlier effective date for the grant of a 100 
percent rating, which is currently in appellate status.  The 
Board finds that the RO should inform the veteran and his 
representative of the VCAA and its notification provisions as 
it pertains to the issue currently on appeal.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an effective date prior to 
February 11, 2002 for the grant of a 60 
percent rating for residuals of a 
fistula-in-ano, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as 
§§ 5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of veteran.  The veteran should 
also be requested to provide any evidence 
in his possession that is relevant to his 
claim.

2.  The veteran's treatment records 
from the VA Medical Centers in Boston, 
Massachusetts and Providence, Rhode 
Island for the period from February 
2001 to February 2002, including, but 
not limited to records associated with 
an anal rectal manometry in January 
2002, should be obtained and associated 
with the claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



